UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2341



HYRATHA C. SPRIGGS,

                                             Plaintiff - Appellant,

         versus

CITIBANK (MARYLAND), N.A., a Corporation,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-91-3546-JFM)


Submitted:   January 18, 1996            Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Hyratha C. Spriggs, Appellant Pro Se. Jana Howard Carey, Todd
James Horn, VENABLE, BAETJER & HOWARD, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying her

motion for reconsideration. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Spriggs v. Citi-
bank (Maryland), N.A., No. CA-91-3546-JFM (D. Md. June 6, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2